department of the treasury internal_revenue_service washington d c cc intl br6 uilc number release date internal_revenue_service national_office field_service_advice date date memorandum to from subject jacob feldman field service special counsel cc intl this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend agency a corp a corp b corp c corp d country a country b date date date date date date division a fsc location a official a organization a product a product type a prototype a prototype b year year year year year x y issue whether on the facts presented sales of product a to the united_states government by taxpayer corp a through fsc generated foreign_trading_gross_receipts within the meaning of sec_924 of the code conclusion sales of product a by corp a to the united_states government for its own use did not generate foreign_trading_gross_receipts within the meaning of sec_924 because the government was required_by_law or regulation to purchase products manufactured in the united_states within the meaning of sec_924 and temp sec_1 a -1t g i on the facts presented the exception for international competitive bidding under temp sec_1 a - 1t g iii b was inapplicable facts in year agency a an instrumentality of the united_states government held a bidding conference to implement an effort to develop and manufacture a new prototype product type a ultimately to be named product a nearly x companies all domestic attended the bidding conference ultimately only two bids were submitted one from corp b’s product type a division and the other from corp c corp b and corp c were domestic corporations engaged in the business of manufacturing product type a in date agency a awarded development contracts to each of the bidders with the understanding that the resulting experimental prototype equipment named prototype a would be compared and the superior prototype selected for further production in date the united_states and country a a foreign_country executed a memorandum of understanding mou intended to advance the standardization of product type a engineering among members of organization a the mou provided that a country a prototype being developed prototype b would be given an opportunity to be tested against the corp b’s and corp c’s prototype a upon completion with the selected prototype a to serve as the uniform design for product type a built for both countries amended by year protocol to standardize only logistically critical elements with funds provided in part by country a corp d a country a company proceeded to develop and build prototype b comparative testing of the corp b and corp c prototypes was conducted at location a in the spring of year the corp b prototype prevailed several months later the country a prototype b was tested against the corp a prototype a the prototype b entry was managed by a domestic_corporation to which agency a awarded a contract to determine the cost of production in the united_states should prototype b be selected as the new design for product a it was soon discovered however that prototype b failed to comply with critical specifications corp d and country a withdrew from consideration corp b as the prevailing and only remaining contestant was selected for the second_phase which involved a pre-production contract to build y product a prototypes subsequently corp b and its successors were awarded full production contracts to manufacture product a in the united_states for sale to agency a corp a acquired the corp b product type a division in date and renamed it division a corp a continues to manufacture product a in the united_states for agency a to the present day it is undisputed that apart from the preliminary development stage involving the testing of experimental prototypes including corp d’s short-lived entry of prototype b the history of product a has never involved any competition domestic or foreign fsc is a wholly-owned foreign_subsidiary of corp a incorporated in country b on date fsc timely elected fsc treatment pursuant to sec_922 and sec_927 for year and all subsequent tax years and in all other respects has continuously maintained its status as a fsc as defined in sec_922 pursuant to a foreign sales commission agreement dated date fsc provides consultation and representation to corp a with respect to corp a’s export sales and corp a pays fsc a commission equal to the maximum amount permitted under the transfer_pricing provisions of sec_925 at issue are corp a’s sales of product a to agency a for use outside the united_states during the taxable years year through year in claims for refund corp a maintains that such product a sales were export transactions entitled to fsc benefits law and analysis under sec_921 et seq portions of the foreign_trade_income of a foreign_sales_corporation fsc are exempt from tax foreign_trade_income is the gross_income of a fsc attributable to foreign_trading_gross_receipts sec_923 foreign_trading_gross_receipts of a fsc generally include gross_receipts from the sale of export_property by either the fsc or any principal for whom the fsc acts as a commission agent sec_924 temp sec_1 a -1t b export_property is defined in pertinent part as property manufactured in the united_states by a person other than a fsc held primarily for sale in the ordinary course of business by a fsc for direct use outside of the united_states and no more than of the value of which is attributable to articles imported into the united_states sec_927 temp sec_1_927_a_-1t accordingly in order for a sale transaction to be entitled to fsc benefits it must involve export_property and the receipts from the sale must qualify as foreign_trading_gross_receipts you have advised our office that there is no dispute regarding the qualification of product a as export_property as defined the sole dispute involves whether the sales of product a generated foreign_trading_gross_receipts within the meaning of sec_924 more specifically the issue is whether the buy american provision of sec_924 operates to disqualify the receipts from such sales as foreign_trading_gross_receipts sec_924 provides certain exclusions from the general definition of foreign_trading_gross_receipts in sec_924 noted above sec_924 provides that foreign_trading_gross_receipts shall not include receipts of a fsc from a transaction involving export_property that is for use by the united_states or any instrumentality thereof and such use of export_property is required_by_law or regulation sec_927 defines the term transaction to include any sale exchange or other_disposition any lease or rental and any furnishing of services with respect to the scope of the buy american exclusion sec_1 a - 1t g i provides foreign_trading_gross_receipts of a fsc do not include otherwise qualifying gross_receipts if a sale of export_property is for use by the united_states or an instrumentality thereof in any case in which any law or regulation requires in any manner the purchase of property manufactured produced grown or extracted in the united_states for example a sale by a fsc of export_property to the department of defense for use outside the united_states would not produce foreign_trading_gross_receipts for the fsc if the department of defense purchased the property from appropriated funds subject_to either any provision of the department of defense federal acquisition regulations supplement cfr chapter or any appropriations act for the department of defense for the applicable_year if the regulations or appropriations act requires that the items purchased must have been grown reprocessed reused or produced in the united_states sec_1 a -1t g iii b recognizes an exception to this exclusion where the purchase of export_property is pursuant to a program whether bilateral or multilateral under which sales to the united_states government are open to international competitive bidding summarizing these provisions receipts from sales of export_property to the united_states government for its own use are excluded from the definition of foreign_trading_gross_receipts where the government was required in any manner by law or regulation to purchase only items produced in the united_states ie was required to buy american however such receipts will nevertheless qualify as foreign_trading_gross_receipts if the purchase was part of a program allowing foreign manufacturers to bid competitively on the sale by letter dated date official a has confirmed to our office and corp a and fsc do not dispute that the product a sales were subject_to buy american laws and regulations as well as sole-source provisions of governing procurement statutes the defense department acquisition regulations referenced in sec_1 a - 1t g i quoted above expressly incorporate the buy american act of u s c 10a et seq and require that procurement contracts include clauses implementing such legislation see c f_r which in turn is expressly incorporated by the product a contracts corp a and fsc maintain however that the role of country a industry with respect to prototype b constituted international competitive bidding within the meaning of sec_1 a -1t g iii b thus the product a sales would be taken outside the scope of the buy american exclusion so that the receipts from such sales would remain included in fsc’s foreign_trading_gross_receipts upon examining both the plain language of the regulatory exception and the applicable legislative and regulatory history of the fsc provisions we find this conclusion misplaced plain language the plain language of the regulatory international competitive bidding exception requires that there be a program whether bilateral or multilateral under which sales to the united_states government are open to international competitive bidding temp sec_1 a -1t g iii b none of these elements are present here first and most importantly the sale element of the regulatory exception is absent country a and corp d were involved solely in the development of prototype a such prototype development did not include sales of product a or any other kind of transaction as defined in sec_927 corp a’s predecessor corp b was exclusively granted all sale contracts without further competition once its prototype was selected indeed selection of corp d for sale contracts would have been impossible because prototype b never met basic specifications for product a additionally the protocol between the united_states and country a expressly contemplated that each country would separately and concurrently produce its own product type a using the selected design such a scheme would be inconsistent with international competition for procurement contracts even assuming the early developmental competition is a part of the overall product a history so that the overall history may be said to have involved international competition the language of the regulations compel consideration of solely the sales phase of the history in determining the applicability of the exception second the bidding element is not present whatever competitive role country a or corp d may be said to have played neither of them engaged in the activity of bidding the sole episode of bidding in the history of product a occurred at the year bidding conference which was attended only by domestic entities both bids received were domestic the bidding process had long since ended when country a participation began the competition between prototypes a and b was merely a comparison of equipment that already had been built it did not involve bidding corp d never sought a procurement contract from agency a but funded prototype b with its own capital and with subsidies from country a corp d was never eligible to bid on production of product a because prototype b failed to meet the basic specifications third product a sales were never subject_to any bilateral or multilateral competitive program of the kind referred to in the regulations the only bilateral arrangement involving product a was the mou between the united_states and country a this mou dealt with comparative testing of prototypes with a view to standardization of designs but expressly contemplated that the parties would proceed on separate tracks with respect to production because the mou dealt with prototype development not product a sales -- a critical distinction as discussed above -- it did not constitute the kind of program described in the international competitive bidding exception which is targeted at sales thus the facts relied upon by corp a and fsc do not fit within the plain language of sec_1 a -1t g iii b which sets forth the exception on which corp a relies there was no program under which sales to the united_states government were open to international competitive bidding there was no competitive process domestic or international for any production or pre-production contract to supply agency a with product a by letter dated date official a has confirmed that corp d was not in competition for the agency a product type a program and has further confirmed that despite corp d’s participation t here has been no competitive bidding involved in the procurement of product a fsc legislative and regulatory history the purpose and policy underlying both the fsc regime in general and the buy american exclusion in particular are inconsistent with corp a’s and fsc’s claims analysis of the fsc regime is rooted in examination of the earlier domestic_international_sales_corporation disc regime from which the fsc provisions were largely drawn the legislative_history of the disc provisions makes explicit congress’ overall purpose to provide tax incentives for u s firms to increase their exports h_r rep no 92d cong 1st sess reprinted in 1972_1_cb_498 s rep no 92d cong 1st sess reprinted in 1972_1_cb_559 the disc statutory buy american exclusion at sec_993 provides that the secretary may by regulations exclude from qualified_export_receipts analogous to fsc foreign_trading_gross_receipts those receipts from sales and other transactions in domestic products for use by the united_states that are found to be required_by_law or regulations by excluding certain receipts from the general definition of disc qualified_export_receipts congress sought to limit the application of the tax- favored treatment to situations which in fact involve export transactions and to deny such treatment to receipts from enumerated types of transactions including those compelled or preferred by buy american constraints that were not really export transactions h_rep_no supra pincite_1_cb_533 s rep no supra pincite_1_cb_614 thus congress determined to carve out of the fsc regime transactions subject_to buy american constraints because such transactions would not advance the stated legislative purpose treasury further implemented and refined this carve-out throughout the process of developing the disc regulations the proposed_regulations gave an example of the buy american exclusion whereby purchases of domestic goods for resale at military commissaries abroad would be ineligible for disc benefits subject_to the exclusion because such purchases were found subject_to department of defense procurement regulations while purchases of goods for resale at military post or base exchanges would be eligible for disc benefits not subject_to the exclusion because they were believed not subject_to procurement regulations prop sec_1_993-1 sec_37 fed reg date during the ensuing several years further research and numerous comments received on the proposed regulation revealed that in fact commissary purchases were excepted from the buy american provisions of procurement regulations accordingly the final_regulation dropped the commissary px example and clarified that only those purchases in fact subject_to restrictions would be subject_to the disc exclusion t d 1977_2_cb_266 the eligibility of commissary purchases for disc benefits was later confirmed by revrul_88_11 1988_1_cb_296 the disc buy american exclusion was further liberalized when the disc regulations modified the absolute exclusion of the statute with the international competitive bidding exception of sec_1_993-1 this exception recognizes that if the purchase and sale of an item would be generally subject_to a buy american restriction but under a specific program is open to competitive bidding from foreign industry the use of a disc nevertheless is consistent with the legislative purpose of the disc regime when congress replaced disc with the fsc regime the legislative_history clarified that the purpose of fsc was to afford u s exporters treatment comparable to what exporters customarily obtain in territorial systems of taxation and that congress generally intends excluded_receipts to be the same as excluded_receipts under the disc rules s rep no vol 98th cong 2d sess moreover the preamble to the fsc regulations provides the detailed definitions of foreign_trading_gross_receipts of a fsc are taken in all important respects from the definition of qualified_export_receipts of a disc at sec_1_993-1 t d 1987_1_cb_184 specifically the fsc buy american exclusion at sec_924 quoted above and here at issue is substantially_similar to its disc counterpart but expressly includes a taxpayer-favorable example on commissary px merchandise and the fsc exception for international competitive bidding at sec_1 a -1t g iii b also quoted above and at issue here is substantially_similar to its disc counterpart congress and treasury thus have continued in the fsc regime to carve out buy american transactions as inconsistent with the legislative purpose but to refine the exclusion to restore fsc benefits in cases qualifying for a narrowly defined exception for international competitive bidding product type a is in its nature and scale wholly unlike the commissary px merchandise treated as eligible for fsc benefits as confirmed by official a and not disputed by corp a product a was subject_to buy american restrictions and was consistently treated by agency a as subject_to those restrictions in awarding the procurement contracts to corp b without consideration of foreign competition the role of country a and corp d at an early developmental stage did not change this result moreover as explained above the sales at issue failed to meet the requirements of the exception for programs involving international competitive bidding within the meaning of sec_1 a -1t g iii b accordingly the receipts from sales of product a to agency a should be excluded from foreign_trading_gross_receipts of fsc under sec_924 and sec_1 a -1t g i case development hazards and other considerations if you have any further questions please call _______________________________ jacob feldman field service special counsel office of associate chief_counsel international
